Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 1 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 2 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 3 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 4 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 5 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 6 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 7 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 8 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                              Exhibit Page 9 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 10 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 11 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 12 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 13 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 14 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 15 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 16 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 17 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 18 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 19 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 20 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 21 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 22 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 23 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 24 of 25
Case 2:20-bk-52015-SDR   Doc 92-2 Filed 01/22/21 Entered 01/22/21 14:53:02   Desc
                             Exhibit Page 25 of 25
